COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Gila Nabi v. Jamshid Parsaie

Appellate case number:      01-19-00074-CV

Trial court case number: 2005-58480

Trial court:                246th District Court of Harris County

        On January 29, 2019, appellant filed a notice of appeal from the trial court’s January 29,
2019 judgment. The clerk’s record and the reporter’s record have not been filed in this case. See
TEX. R. APP. P. 35.1 (setting deadline for filing of appellate record). On March 22, 2019, appellant
filed appellant’s brief. Because appellant’s brief was filed prior to the complete filing of the
appellate record, the filing of appellant’s brief was premature. See TEX. R. APP. P. 38.6(a).
       Accordingly, we STRIKE appellant’s brief filed March 22, 2019. Appellant’s brief will
be due 30 days after the later of the date the clerk’s record or the reporter’s record is filed. See id.
        It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: __April 2, 2019___